Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 3, 6, 8, 10, 13, 15, 17 rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2020/0145972) in view of Myung et al. (US 2021/0345406).
For claim 1, Kwak teaches: A user equipment (UE) in a wireless communication system (see at least 0065 and fig. 5-7, UE and gNB may comprise processor/memory), the UE comprising:
a transceiver configured to receive, from a base station (BS) over a shared spectrum channel, a first downlink control information (DCI) including a channel occupancy time (COT) of the BS (see at least 0039-0040, UE may receive DCI configuring COT structure of COT acquired by gNB; 0062-0063, DCI may be sent on NR-U unlicensed band); and
a processor operably connected to the transceiver, the processer configured to: determine a first portion of the COT for a downlink transmission from the BS and a second portion of the COT for an uplink transmission to the BS (see at least 0034, 0042, UE may determine DL/UL combination according to COT information of the DCI; 0057, COT information may indicate remaining time for UE to make UL transmission).
Kwak further teaches performing LBT for COT uplink portion (0057) but not explicitly: wherein the COT includes a gap between the first and second portions of the COT; and perform a channel access procedure based on a duration of the gap, wherein the transceiver is further configured to: receive, from the BS over the shared spectrum channel, the downlink transmission in the first portion of the COT, and transmit, to the BS over the shared spectrum channel, the uplink transmission in the second portion of the COT, if the shared spectrum channel is sensed as an idle state during the channel access procedure in the duration of the gap.  Myung from an analogous art teaches (see at least 0130, 0204, UE may perform LBT type based on gap duration between DL and UL of the COT, LBT type 3 may be used if gap is less than 16μs; 0232, LBT type 2 may be used if gap is equal to or greater than 16μs and less than 25μs.  0124-0125, LBT comprises sensing the channel is not transmitting (idle)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to (Myung 0130, 0232).
For claim 3, Kwak, Myung teach claim 1, Myung further teaches: wherein the channel access procedure does not include a time duration for sensing the shared spectrum channel if the duration of the gap is no longer than 16 microseconds (see at least 0130, 0204, UE may perform LBT type based on gap duration between DL and UL of the COT, LBT type 3 comprising no LBT may be used if gap is less than 16μs).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myung to the system of claim 1, so the LBT type is no LBT duration if gap duration is less than 16μs, as suggested by Myung.  The motivation would have been to enhance LBT operation by performing the appropriate LBT procedure according to the time between DL and UL (Myung 0130, 0232).
For claim 6, Kwak, Myung teach claim 1, Myung further teaches: wherein: the processor is further configured to determine a second DCI from the downlink transmission included in the first portion of the COT; and the second DCI includes a type of channel access operation for the uplink transmission included in the second portion of the COT (see at least 0009, 0136-0137, fig. 10, COT may comprise UL grant DCI (downlink portion) indicating LBT and PUSCH (uplink portion) start types).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myung to the system of claim 1, so the COT downlink includes UL grant DCI comprising LBT and PUSCH access type information, as suggested by Myung.  The motivation would have been to enhance uplink transmission by configuring access parameters in UL grant scheduling (Myung 0136-0137).
(see at least 0065 and fig. 5-7, UE and gNB may comprise processor/memory), the BS comprising:
a processor configured to determine a first portion of channel occupancy time (COT) for a downlink transmission to a user equipment (UE) and a second portion of the COT for an uplink transmission from the UE (see at least 0039-0040, UE may receive DCI configuring COT structure of COT acquired by gNB; 0034, 0042, UE may determine DL/UL combination according to COT information of the DCI; 0057, COT information may indicate remaining time for UE to make UL transmission); and
a transceiver operably connected to the processor, the transceiver configured to: transmit, to the UE over a shared spectrum channel, a first downlink control information (DCI) including the COT of the BS (see at least 0039-0040, UE may receive DCI configuring COT structure of COT acquired by gNB; 0062-0063, DCI may be sent on NR-U unlicensed band).
Kwak further teaches performing LBT for COT uplink portion (0057) but not explicitly: …wherein the COT includes a gap between the first and second portions of the COT, or: transmit, to the UE over the shared spectrum channel, the downlink transmission in the first portion of the COT, and receive, from the UE over the shared spectrum channel, the uplink transmission in the second portion of the COT, if the shared spectrum channel is sensed as an idle state during a channel access procedure that is performed based on a duration of the gap.  Myung from an analogous art teaches (see at least 0130, 0204, UE may perform LBT type based on gap duration between DL and UL of the COT, LBT type 3 may be used if gap is less than 16μs; 0232, LBT type 2 may be used if gap is equal to or greater than 16μs and less than 25μs.  0124-0125, LBT comprises sensing the channel is not transmitting (idle)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myung to the system of Kwak, so the COT comprises a gap between DL and UL transmissions, with the UE performing UL LBT based on gap duration to determine whether the channel Is idle before UL transmission, as suggested by Myung.  The motivation would have been to enhance LBT (Myung 0130, 0232).
For claim 10, Kwak, Myung teach claim 8, Myung further teaches: wherein the channel access procedure does not include a time duration for sensing the shared spectrum channel if the duration of the gap is no longer than 16 microseconds (see at least 0130, 0204, UE may perform LBT type based on gap duration between DL and UL of the COT, LBT type 3 comprising no LBT may be used if gap is less than 16μs).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myung to the system of claim 8, so the LBT type is no LBT duration if gap duration is less than 16μs, as suggested by Myung.  The motivation would have been to enhance LBT operation by performing the appropriate LBT procedure according to the time between DL and UL (Myung 0130, 0232).
For claim 13, Kwak, Myung teach claim 8, Myung further teaches: wherein: the processor is further configured to generate a second DCI to be transmitted in the downlink transmission included in the first portion of the COT; and the second DCI includes a type of channel access operation for the uplink transmission included in the second portion of the COT (see at least 0009, 0136-0137, fig. 10, COT may comprise UL grant DCI (downlink portion) indicating LBT and PUSCH (uplink portion) start types).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myung to the system of claim 1, so the COT downlink includes UL grant DCI comprising LBT and PUSCH access type information, as suggested by Myung.  The motivation would have been to enhance uplink transmission by configuring access parameters in UL grant scheduling (Myung 0136-0137).
Claim 15 recites a method substantially similar to the apparatus of claim 1 and is rejected under similar reasoning.
.

Claim 4, 7, 11, 14, 18, 20 rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2020/0145972) in view of Myung et al. (US 2021/0345406) in view of Xu et al. (US 2020/0275484).
For claim 4, Kwak, Myung teach claim 1, Myung further teaches: wherein the channel access procedure includes a time duration…for sensing the shared spectrum channel, if the duration of the gap is longer than 16 microseconds (see at least 0232, LBT type 2 may be used if gap is equal to or greater than 16μs; 0131, 0176, LBT type 2 may be one-shot), but not explicitly: a time duration of 16 microseconds.  Xu from an analogous art teaches (0461, one-shot LBT may be 16μs).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myung, Xu to the system of claim 1, so a type 2 LBT comprising 16 microseconds duration is used if the gap duration is longer than 16 microseconds, as suggested by Myung, Xu.  The motivation would have been to enhance LBT operation by performing the appropriate LBT procedure according to the time between DL and UL (Myung 0130, 0232).
For claim 7, Kwak, Myung teach claim 6, Myung further teaches: wherein the type of channel access operation is one of: a type of channel access procedure not including a time duration for sensing the shared spectrum channel; or a type of channel access procedure including a time duration…for sensing the shared spectrum channel (see at least 0009-0010, 0136, UL grant DCI may indicate LBT type 1, 2, or 3.  0010, 0176, LBT type 3 may be no LBT, LBT type 2 may be one-shot), but not explicitly: a time duration of 16 microseconds.  Xu from an analogous art teaches (0461, one-shot LBT may be 16μs).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myung, Xu to the system of claim 6, so the UL grant DCI may indicate type 3 no LBT or type 2 (one-shot LBT 16μs), as suggested by Myung, Xu.  The motivation would have been to (Myung 0130, 0232).
For claim 11, Kwak, Myung teach claim 8, Myung further teaches: wherein the channel access procedure includes a time duration…for sensing the shared spectrum channel if the duration of the gap is longer than 16 microseconds (see at least 0232, LBT type 2 may be used if gap is equal to or greater than 16μs; 0131, 0176, LBT type 2 may be one-shot), but not explicitly: a time duration of 16 microseconds.  Xu from an analogous art teaches (0461, one-shot LBT may be 16μs).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myung, Xu to the system of claim 8, so a type 2 LBT comprising 16 microseconds duration is used if the gap duration is longer than 16 microseconds, as suggested by Myung, Xu.  The motivation would have been to enhance LBT operation by performing the appropriate LBT procedure according to the time between DL and UL (Myung 0130, 0232).
For claim 14, Kwak, Myung teach claim 13, Myung further teaches: wherein the type of channel access operation is one of: a type of channel access procedure not including a time duration for sensing the shared spectrum channel; or a type of channel access procedure including a time duration…for sensing the shared spectrum channel (see at least 0009-0010, 0136, UL grant DCI may indicate LBT type 1, 2, or 3.  0010, 0176, LBT type 3 may be no LBT, LBT type 2 may be one-shot), but not explicitly: a time duration of 16 microseconds.  Xu from an analogous art teaches (0461, one-shot LBT may be 16μs).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Myung, Xu to the system of claim 13, so the UL grant DCI may indicate type 3 no LBT or type 2 (one-shot LBT 16μs), as suggested by Myung, Xu.  The motivation would have been to enhance uplink transmissions by including access parameters in UL grant scheduling (Myung 0130, 0232).

Claim 20 recites a method substantially similar to the apparatus of claim 7 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 2, 5, 9, 12, 16, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 2, 9, 16 the prior art fails to teach/suggest: wherein: the processor is further configured to identify an operation mode of the BS; and based on identification that the operation mode of the BS is a semi-static mode, identify that a period exists before starting the COT during which transmissions are not allowed.  The closest prior art Yerramalli et al. (US 2018/0115347) discloses semi static configuration by the BS outside COT (0096) but not the steps to identify/determine an operation mode of the BS; and based on identification that the operation mode of the BS is a semi-static mode, identify that a period exists before starting the COT during which transmissions are not allowed.
For claim 5, 12, 19 the prior art fails to teach/suggest: wherein the processor is further configured to determine that a physical random access channel (PRACH) occasion is valid, if the PRACH occasion does not overlap with a period before starting the COT during which transmissions are not allowed.  The closest prior art Murray et al. (US 2021/0289548) discloses PRACH validity based on colliding with LBT (0160, fig. 18) but not the steps to determine that a physical random access channel (PRACH) occasion is valid, if the PRACH occasion does not overlap with a period before starting the COT during which transmissions are not allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park (US 2021/0235487) discloses a method and apparatus for transmitting or receiving data in unlicensed band.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467